Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cecil Simmons seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. Simmons, who filed a motion for reconsideration with the district court pursuant to Fed.R.Civ.P. 59(e) prior to filing his notice of appeal, requests only that this court remand the case to the district court so he may re-file objections to the magistrate judge’s report and recommendation after his initial objections were destroyed in the mail. However, the district court has granted Simmons’s motion and given him the opportunity to file his objections. Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.